



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of the 15th day of
April, 2020 by and between BrightSphere Inc., a Delaware corporation with an
address at 200 Clarendon Street, 53rd Floor, Boston, Massachusetts 02116
(“BrightSphere”), and Christina Wiater (the “Employee”).
1.
DEFINITIONS

In this Agreement, unless the context otherwise requires:
(i)
The following terms shall have the following meanings:

“Basic Termination Payments” means (i) the Salary payable to Employee under
Section 4.1(A) through the termination of employment, (ii) any expense
reimbursements under Section 4.3 for expenses reasonably incurred in the
performance of the Employee’s duties prior to termination, and (iii) the value
of any unused vacation accrued to the date of termination of employment;
“Board” means the Board of Directors of the Company or any entity controlling
the Company, including without limitation BrightSphere Investment Group Inc.;
“Cause” means (i) the Employee’s willful or reckless misconduct, or gross,
continuing or repeated negligence in the performance of the Employee’s duties
and responsibilities with respect to the Company, or her material failure to
carry out directions which are reasonable in light of the Employee’s primary
duties and responsibilities, or any other conduct that results in substantial
injury (monetary or otherwise) to the Company or its officers, directors,
employees or other agents; (ii) the Employee’s conviction of a felony (including
but not limited to any felony conviction occurring prior to the Commencement
Date), which has or could have a material adverse effect (monetary or otherwise)
on the Company or its officers, directors, employees or other agents; (iii) the
Employee’s embezzlement or misappropriation of funds, commission of any material
act of dishonesty, fraud or deceit, or violation of any federal or state law
applicable to the securities industry (including but not limited to any
instances of such misconduct occurring prior to the Commencement Date); (iv) the
Employee’s material breach of a legal or fiduciary duty owed to the Company or
its officers, directors, employees or other agents; or (v) the Employee’s
material breach of any provision of any agreement between the Employee and the
Company and its officers, directors, employees or other agents, any Company
policy or practice, or any applicable law. Notwithstanding anything in the
paragraph to the contrary, this paragraph is not intended to prohibit the
Employee from regular and customary critique, evaluation, discipline, or as
applicable, termination of the employment or engagement of any officers,
employees or agents in the course of the Employee’s duties for the Company.
Prior to terminating the Employee for Cause pursuant to clauses (i) and (iv)
above, the Company shall provide the Employee with written notice detailing the
alleged acts constituting Cause and fifteen (15) days thereafter with an
opportunity to cure such acts to the extent such acts are able to be cured.
“COBRA” means Section 601 et seq. of the Employee Retirement Income Security Act
of 1974, as amended, and Section 4980B of the Code.
“Code” means the Internal Revenue Code of 1986, as amended.


1

--------------------------------------------------------------------------------





“Commencement Date” means April 15, 2020;
“Company” means BrightSphere, any company that is a subsidiary or holding
company (up to and including the ultimate holding company) of the Company and
any subsidiary of any such holding company, and any person or entity directly or
indirectly controlling, being controlled by, or under common control with
BrightSphere.
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company, if any; provided, however, if there should be no
Compensation Committee, then such reference to the Compensation Committee shall
be to the Board of Directors or other authorized body or officer of the Company
performing the described function;
“Confidential Information” means any confidential information concerning the
business or affairs of the Company or concerning the Company’s customers,
clients, vendors, suppliers, business partners, advisors, consultants or
employees, including but not limited to the following: any financial information
or valuation information concerning the Company, and any other proprietary
information of the Company, including that relating to the demonstrably
anticipated business of the Company that the Employee obtains, develops or
learns in the course of the Employee’s employment by the Company and any and all
memoranda, notes, reports, documents, emails and other media containing the
foregoing. Confidential Information specifically includes: any inventions
(whether or not patentable), works of authorship, designs, know-how, ideas and
information made or conceived or reduced to practice, in whole or in part, by
the Employee during the term of the Employee’s employment, all business,
technical and financial information, including trade secrets, information about
clients, including their names, addresses and investment history; information
about employees or applicants for employment, their compensation, qualifications
and performance levels; all information regarding fees, commissions and
compensation; all investment, advisory, technical or research data, and
financial models developed by the Company and its employees; methods of
operation; manuals, books and notes regarding the Company’s products and
services; all drawings, designs, patterns, devices, methods, techniques,
compilations, processes, product specifications and guidelines, future plans,
cost and pricing information, computer programs, formulas, and equations; the
cost to the Company of supplying its products and services; written business
records, files, documents, specifications, plans and compilations of information
concerning the business of the Company; and reports, correspondence, records
account lists, price lists, budgets, indices, invoices and telephone records
that the Employee obtains, develops, or learns in the course of the Employee’s
employment by BrightSphere. “Confidential Information” shall include the
Confidential Information of any third party disclosed to the Company under
confidentiality obligations and any information which a reasonable person would
consider confidential due to the circumstances surrounding disclosure or due to
the nature of the information. Confidential Information shall not apply to
information that has been independently developed by others or has become
generally known through no wrongful act on the part of the Employee or any other
person having an obligation of confidentiality to the Company;
“Disability” means that the Employee has, for 90 consecutive days or 180 days in
any 12-month period, been disabled as a result of any mental or physical illness
in a manner which prevents him from performing the essential functions of her
job, with or without reasonable


2

--------------------------------------------------------------------------------





accommodation determined by an independent qualified medical doctor selected by
BrightSphere. In such circumstances, the Employee hereby agrees to submit to a
medical examination by a qualified medical practitioner appointed by the Company
and reasonably acceptable to the Employee;
“Equity Plan” means the BrightSphere Investment Group Inc. Equity Incentive Plan
(as amended from time to time).
“Good Reason” means the occurrence of one or more of the following without the
Employee’s consent, other than on account of Employee’s inability to perform her
duties on account of mental or physical disability: (i) any reduction of the
Employee’s Salary; (ii) an adverse change to the Employee’s current title of
Principal Financial Officer of the Company or reporting relationship; (iii) a
material adverse reduction in the Employee’s duties; (iv) a material change in
the geographic location at which the Employee must regularly perform services
for the Company (which, for purposes of this Agreement, means a change in
Employee’s principal place of employment by 50 or more miles, provided that such
relocation materially increases the time of the Employee’s commute); or (v) the
Company’s material breach of any provision of this Agreement. The Employee must
provide written notice of termination for Good Reason to the Company within
thirty (30) days after the event constituting Good Reason. The Company shall
have a period of thirty (30) days in which it may correct the act or failure to
act that constitutes the grounds for Good Reason as set forth in the Employee’s
notice of termination. If the Company does not correct the act or failure to
act, the Employee may terminate her employment for Good Reason not later than
(30) days following the end of the Company’s thirty (30)-day cure period. If the
event constituting Good Reason is a material reduction in Salary described in
subsection (i) above, the Employee’s Salary for purposes of the severance
calculations shall be determined without regard to the material reduction
described in subsection (i);
“Notice Period” means the period ending sixty (60) days from the date of written
notice to terminate the Agreement;
“Term” means the period beginning on the Commencement Date and continuing
through the Termination Date;
“Termination Date” means the date when the Employee ceases to be employed by the
Company;
“Trade Secrets” means proprietary data and information relating to the business
of the Company including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy; and
(ii)
References to Sections are, unless otherwise stated, to sections of this
Agreement; and

(iii)
Headings to Sections are for convenience only and shall not affect the
construction or interpretation of this Agreement.



3

--------------------------------------------------------------------------------





2.
EMPLOYMENT

2.1BrightSphere hereby agrees to employ the Employee and the Employee hereby
agrees to accept employment with BrightSphere, on the terms and conditions more
fully set forth herein.
2.2The Employee’s employment will continue from the Commencement Date until it
is terminated in accordance with the provisions of Section 5 below. Provided,
however, that the Employee’s employment is at all times on an at-will basis, and
either the Employee or BSIG may terminate this Agreement with or without Cause,
for any reason or no reason, consistent with the provisions of Section 5 herein.
2.3The Employee’s title shall be SVP, Principal Financial Officer, and the
Employee’s responsibilities shall include such duties and responsibilities that
may be assigned by the President and Chief Executive Officer of BrightSphere
Inc. consistent with the Employee’s title as SVP. Principal Financial Officer.
2.4The Employee will use reasonable best efforts to faithfully, diligently and
efficiently perform such duties on behalf of the Company consistent with such
office as may be assigned to the Employee from time to time by the Company. The
Employee agrees to abide by the reasonable rules, regulations, instructions,
personnel practices and policies of the Company, including without limitation
BrightSphere’s Code of Ethics as well as its Insider Trading Policy, and any
changes therein which may be adopted from time to time, all of which the
Employee was first notified in writing. The Employee’s actions as an employee of
BrightSphere shall at all times be consistent with the interests of the Company.
Under no circumstances will the Employee knowingly take any action contrary to
the best interests of the Company.
3.PLACE OF WORK
The Employee shall primarily perform the duties assigned hereunder at the
Company’s office presently located in Boston, Massachusetts, and is expected to
travel to and work at other Company offices and other appropriate places within
or outside the United States for reasonable periods of time as necessary;
provided that such travel can be undertaken safely and is consistent with
applicable guidance from federal, state or local authorities. Notwithstanding
the foregoing, the Employee shall have the reasonable discretion to telework
consistent with the Company’s existing policies.
4.
COMPENSATION AND BENEFITS

In consideration of the services performed by the Employee, and subject to
performance of the Employee’s duties and responsibilities to the Company,
BrightSphere shall provide the Employee with the compensation and benefits
described below:
4.1Compensation: BrightSphere will, effective as of January 1, 2020, pay the
Employee a salary of Four Hundred and Twenty-Five Thousand Dollars ($425,000)
per annum (the “Salary”), such Salary to be paid in accordance with
BrightSphere’s normal payroll procedures and subject to applicable tax
deductions and withholdings.
4.2Benefits: Except as provided herein, the Employee shall be eligible to
receive the various benefits offered by BrightSphere to its employees, including
holidays, vacation, medical, dental, disability and life insurance, and such
other benefits as may be determined from time to time. These benefits may be
modified or eliminated from time to time at the sole discretion of BrightSphere.
Where a particular


4

--------------------------------------------------------------------------------





benefit is subject to a formal plan, eligibility to participate in and receive
the particular benefit shall be governed solely by the applicable plan document.
Provided, however, should BrightSphere have a severance plan in effect as of
Employee’s Termination Date, Employee will not, subject to Section 5.1(D) be
eligible for any payments under the plan unless otherwise approved by the
Compensation Committee in its sole discretion.
4.3Expenses: The Employee shall be entitled to reimbursement for reasonable
out-of-pocket expenses incurred for the Company’s business (including travel and
entertainment) in accordance with the policies, practices and procedures of
BrightSphere. The Employee shall comply with all Company written policies,
practices and procedures, and all codes of ethics or business conduct applicable
to the Employee’s position, as may be in effect from time to time and which have
been made available to the Employee.
5.TERMINATION OF AGREEMENT/EMPLOYMENT
5.1Payments Upon Termination. Either party may terminate the Employee’s
employment in accordance with the provisions of this Agreement. In such event,
this Section 5.1 shall set forth and govern BrightSphere’s obligations to make
any post-termination payments to the Employee on account of such termination.
(A)Termination for Cause: BrightSphere may terminate this Agreement and the
Employee’s employment for Cause immediately upon written notice. Upon
termination of the Employee’s employment with BrightSphere in accordance with
this Section 5.1(A), Employee shall not be entitled to receive any other
compensation or benefit, contingent or otherwise, except as otherwise required
by applicable law.
(B)Termination with Notice: Either party may terminate this Agreement and the
Employee’s employment for any reason by giving the other party not less than
sixty (60) days’ advance notice in writing. If such notice is served by either
party, BrightSphere shall be entitled, in its sole and absolute discretion, to
terminate the Employee’s employment at any time during the Notice Period and to
provide payment in lieu of notice.
(C)Termination by the Employee with Notice:
i.
BrightSphere shall pay the Employee the Basic Termination Payments during the
Notice Period; and

ii.
In the event that BrightSphere terminates this Agreement prior to the end of the
Notice Period (without Cause), it shall pay the Employee an amount equivalent to
her Salary and a taxable cash lump sum amount equivalent to BrightSphere’s share
of the cost of medical and dental benefits with respect to similarly situated
active employees of the Company for the remainder of the Notice Period.

(D)By BrightSphere with Notice or by Employee for Good Reason: In the event that
BrightSphere terminates this Agreement without Cause (including in such event
that the Employee dies or is terminated as a result of Disability during the
Notice Period relating to a termination by the Company without Cause), or the
Employee terminates this Agreement for Good Reason, BrightSphere will pay the
Employee as follows:


5

--------------------------------------------------------------------------------





i.
BrightSphere shall pay the Employee the Basic Termination Payments during the
Notice Period;

ii.
In the event that BrightSphere terminates this Agreement prior to the end of the
Notice Period (without Cause), it shall pay the Employee an amount equivalent to
her Salary for the remainder of the Notice Period in one lump sum less
applicable taxes and withholdings, if any, under state and federal law. In
addition, to the extent the Employee is covered by the Company’s medical,
dental, and vision insurance plans and elects within the appropriate time period
to continue coverage under COBRA, the Company will pay for the Employee’s COBRA
premiums for the remainder of the Notice Period;

iii.
A lump sum cash payment equal to the Employee’s Salary at the rate in effect
immediately before the Termination Date, for a period of twelve (12) months,
reduced by any amount of Salary paid to the Employee pursuant to clause (ii)
above;

iv.
In addition, to the extent the Employee is covered by the Company’s medical,
dental, and vision insurance plans and elects within the appropriate time period
to extend her coverage under COBRA, the Company will pay for the Employee’s
COBRA premiums for 12 months, reduced by any amount of COBRA premiums paid to or
for the Employee pursuant to clause (ii) above following the termination of this
Agreement prior to the end of the Notice Period; and

v.
Accelerated vesting of the Employee’s restricted stock and restricted stock unit
awards such that all unvested shares shall be deemed vested as of the
Termination Date. Notwithstanding the foregoing, all of the awards will remain
subject to forfeiture pursuant to the Company’s Claw-Back Policy or in the event
of a breach by the Employee of any restrictive covenants under this Agreement or
under any other agreement with the Company.

(E)Resignation by the Employee Prior to Expiration of the Notice Period: Should
the Employee voluntarily resign prior to the expiration of a Notice Period
(regardless of the party providing the notice), BrightSphere shall pay the
Employee the Basic Termination Payments and the Employee shall not be entitled
to receive any other compensation or benefit, contingent or otherwise, except as
otherwise required by applicable law.
(F)Termination upon the Employee’s Death or Disability. In the event that the
Employee dies during the Term or BrightSphere terminates her employment as a
result of Disability (other than during the Notice Period as set forth in
Section 5.1(D) above), BrightSphere shall pay the Employee or her estate the
following:
1.
The Basic Termination Payments; and

2.
With respect to a termination due to the Employee’s Disability, the benefit
described in Section 5.1(D)(iv); and

3.
Continuation of the Employee’s Salary for some period of time following the
Notice Period, at the discretion of the Compensation Committee;



6

--------------------------------------------------------------------------------





4.
Accelerated vesting of the Employee’s restricted stock and restricted stock unit
awards such that all unvested shares shall be deemed vested as of the
Termination Date. Notwithstanding the foregoing, all of the awards will remain
subject to forfeiture pursuant to the Company’s Claw-Back Policy or in the event
of a breach by the Employee of any restrictive covenants under this Agreement or
under any other agreement with the Company.

(G)Release/Post-Termination Payments: Other than with respect to the Additional
Consideration (as such term is defined in Section 7.1 below), the receipt of the
compensation and benefits provided in this Section 5.1 to the Employee shall be
in full and final satisfaction of the Employee’s rights and claims under this
Agreement (or otherwise). Payment of any post-termination compensation or
benefits to the Employee in excess of the Basic Termination Payments shall be in
lieu of severance. Notwithstanding anything in this Section 5, if the Employee
wishes to receive any portion of the compensation and benefits provided in this
Section 5.1 in excess of the Basic Termination Benefits, the Employee (or her
estate, in the event of her death) will be required to timely execute and
deliver to the Company, and not revoke, a separation agreement substantially in
the form provided by the Company (the “Separation Agreement”). The Separation
Agreement shall include a complete customary release of claims against the
Company and its directors, officers, employees and agents (the “Release”).  The
Employee shall execute the Separation Agreement and deliver it to the Company
within forty-five (45) days following the Termination Date. For a period of
seven (7) days following the date the Employee executes the Release, Employee
may revoke the Release by delivering a written statement to the Company. To the
extent applicable, the Separation Agreement is intended to constitute an
agreement made in connection with the Employee’s cessation of or separation from
employment that is exempt from the definition of “noncompetition agreement,”
within the meaning of Section 24L(a) of Chapter 149 of the General Laws of the
Commonwealth of Massachusetts.
5.2Resignations: Upon termination of the Employee’s employment, the Employee
will also automatically resign, and will automatically be deemed to have
resigned, from all positions with the Company (including any board membership
positions), unless otherwise provided by the Board. The Employee hereby grants
the Company an irrevocable power of attorney (with right of substitution) to
take actions in the Employee’s name to effectuate such resignations.
5.3Upon termination (or suspension) of the Employee’s employment or this
Agreement, regardless of the reason, the Employee shall deliver to the Company
all books, documents, materials described in Section 6, and all credit cards,
keys and other property of the business of the Company which may be in the
Employee’s possession, custody or control.
6.RESTRICTIVE COVENANTS
6.1Company Confidential Information, Trade Secrets and Intellectual Property.
(A)The Employee acknowledges and agrees that during employment with the Company,
the Employee will acquire Confidential Information and Trade Secrets in relation
to the Company and that through dealing closely with customers and clients the
Employee will form close connections with and influence over those customers and
clients. The Employee acknowledges and agrees that the Confidential Information,
Trade Secrets and business relationships of the Company are necessary for the
Company to continue to operate its business. The Employee further acknowledges
and agrees that the Company has a reasonable, necessary and legitimate business
interest in protecting its Confidential Information, Trade Secrets and business


7

--------------------------------------------------------------------------------





relationships and that the following covenants are reasonable and necessary to
protect such business interests and are given for good and valuable
consideration. Accordingly, the Employee will comply with the policies and
procedures of the Company for protecting Confidential Information and Trade
Secrets and not use, reproduce, distribute, disclose or otherwise disseminate
the Confidential Information and Trade Secrets or any physical embodiments
thereof other than as required by applicable law or for the proper performance
of her duties and responsibilities to the Company, and may in no event take any
action causing, or fail to take the action necessary in order to prevent, her
disclosure of any Confidential Information and Trade Secrets disclosed to or
developed by the Employee to lose its character or cease to qualify as
Confidential Information or Trade Secrets.
(B)Nothing in this Agreement prohibits or limits the Employee from initiating
communications directly with, responding to any inquiry from, volunteering
information to, or providing testimony before, the Securities and Exchange
Commission, the Department of Justice, FINRA, any other self-regulatory
organization or any other governmental, law enforcement, or regulatory
authority, regarding this agreement and its underlying facts and circumstances,
or any reporting of, investigation into, or proceeding regarding suspected
violations of law, and that the Employee is not required to advise or seek
permission from the Company before engaging in any such activity; provided,
however, in connection with any such activity, the Employee must inform such
authority that the information the Employee is providing is confidential.
(C)BrightSphere shall not seek to hold the Employee criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a Trade Secret
that is made in confidence to a Federal, State, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law. In addition, BrightSphere shall not seek to hold the Employee
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a Trade Secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. Finally, if
the Employee files a lawsuit for retaliation for reporting a suspected violation
of law, the Employee may disclose the Trade Secret to her attorney and use the
trade secret information in the court proceeding so long as the Employee files
any document containing the Trade Secret under seal and does not disclose the
Trade Secret, except pursuant to court order.
(D)The Employee hereby assigns and transfers to the Company any and all rights,
title and interest in and to all intellectual property existing now or in the
future, including, without limitation, patent rights, copyrights, the right to
prepare derivative works, trade secret rights, sui generis database rights,
moral and artist rights, and all other intellectual and industrial property
rights of any sort in the United States and throughout the world now or
hereafter known relating to any and all research, information, client lists, and
all other investment, technical and research data any and all inventions
(whether or not patentable), works of authorship, designs, trademarks,
tradenames, domain names, processes, business plans, financial models, methods,
know-how, ideas and information made, conceived, developed or reduced to
practice, in whole or in part, by the Employee or on the Employee’s behalf for
the benefit of the Company (“Company Intellectual Property”). With regards to
any rights, title or interest that cannot be assigned pursuant to the foregoing
provision, the Employee agrees to assign and transfer without further
consideration any and all such rights, title and interest to the Company and to
take any and all such further actions as are appropriate or necessary to
accomplish the foregoing and hereby irrevocably appoints the Company to act as
the Employee’s attorney for purposes of perfecting the Company’s interest in
such Company Intellectual Property.


8

--------------------------------------------------------------------------------





6.2Noncompetition. The Employee hereby agrees that all times during the Term,
the Employee shall not whether alone or jointly, or as a partner, manager,
member, director, officer, employee, consultant, representative, agent or joint
venturer of any other party, directly or indirectly join, finance, invest in,
lend to, be employed by, consult for, or otherwise participate in, or be
connected with, any business that competes with the Company anywhere the Company
does business and/or render services; provided however, that this limitation
shall not apply to (1) any equity interest that Employee has in a company whose
stock is publicly traded so long as Employee does not own more than 5% of such
equity.
6.3Non-Solicitation. The Employee hereby agrees that all times during the Term,
the Notice Period, and for a period of twelve (12) months after expiration of
the later of the Notice Period or the Termination Date, the Employee shall not
whether alone or jointly, or as a partner, manager, member, director, officer,
employee, consultant, representative, agent or joint venturer of any other
party, directly or indirectly:
(A)Solicit, induce or in any manner attempt to solicit or induce any person
employed by or acting as a director, officer or agent of, or consultant to the
Company to leave such position and become employed or associated with any other
entity or business; or
(B)Employ or attempt to employ or negotiate or arrange the employment or
engagement by any other person, of any person who to the Employee’s knowledge
was within six months prior to the Notice Period, a director or senior employee
of the Company who was personally known to the Employee; or
(C)Solicit, interfere with, disrupt or attempt to disrupt any relationship,
contractual or otherwise, between the Company and any of its reasonably known
respective clients, customers, partners or joint venturers.
6.4The Employee agrees that the duration and geographic scope of the restrictive
provisions set forth in Section 6 herein are reasonable. In the event that any
court determines that the duration or geographic scope, or both, are
unreasonable and that such provision is to that extent unenforceable, the
Employee agrees that the provision shall remain in full force and effect for the
greatest time period and in the greatest area that would not render it
unenforceable. The Employee also agrees that damages are an inadequate remedy
for any breach of the restrictive provisions in this Agreement and that the
Company shall, whether or not it is pursuing any potential remedies at law, be
entitled to equitable relief in the form of preliminary and permanent
injunctions without bond or other security upon any actual or threatened breach
of the restrictive covenants herein.
6.5The Employee shall comply as is reasonable with (a) every applicable rule of
law in the United States of which Employee knows or reasonably should have known
and (b) the rules and regulations of the regulatory authorities of the United
States insofar as the same are applicable to employment hereunder and of which
Employee knows or reasonably should have known, and (c) every regulation of the
Company with respect to insider trading, of which the Employee is first notified
in writing.
6.6The Employee shall not during the Term, the Notice Period and at all times
following the Termination Date:
(A)Divulge or communicate to any person or persons any Confidential Information
(except to employees of, or to attorneys, accountants or other professionals
engaged by, the Company with a need to know such information);


9

--------------------------------------------------------------------------------





(B)Use any Confidential Information for the Employee’s own purposes or for any
purposes other than those of the Company; or
(C)Through any failure to exercise all reasonable due care and diligence cause
any unauthorized disclosure of any Confidential Information.
6.7All notes, memoranda, records, lists of customers and suppliers and
employees, correspondence, documents, computer and other discs and tapes, data
listing, codes, designs and drawings and other documents and material whatsoever
(whether made or created by the Employee or otherwise) belonging to the business
of the Company (and any copies of the same) (a) shall be and remain the property
of the Company, and (b) shall be delivered by the Employee to the Company from
time to time on demand and in any event on the termination of this Agreement.
6.8The Employee shall not at any time during the Term, Notice Period, and all
times following the Termination Date make any untrue, misleading or disparaging
statement with respect to the Company (or any of its directors, officers,
employees or agents). Nor shall the Employee attribute to himself the investment
performance of any single investment or group of investments managed by the
Company or claim responsibility for having sourced, recommended, or made any
such investment or group of investments. The Company shall use its commercially
reasonable best efforts not to make, shall not authorize, and shall instruct its
directors and executive officers not to make, any untrue, misleading or
disparaging statements about the Employee at any time during the Term, Notice
Period, and at all times following the Termination Date. Notwithstanding
anything in the paragraph to the contrary, this paragraph is not intended to
prohibit the Employee from regular and customary critique, evaluation, or
discipline of any officers, directors, employees or agents in the course of the
Employee’s duties for the Company.
6.9At no time after the Termination Date shall the Employee directly or
indirectly represent himself as being interested in or employed by or in any way
connected with the Company, other than as a former employee or officer of the
Company. After the Termination Date, Employee shall not in the course of
carrying on any trade or business claim, represent or otherwise indicate any
present association with the Company for the purpose of carrying on or retaining
any business, represent or otherwise indicate any past association with the
Company, other than as a former employee or officer of the Company.
6.10From and after the Termination Date, the Employee agrees to cooperate in the
transition of her duties and in the business affairs of the Company as may be
reasonably requested by the Company. From and after the Termination Date, the
Employee shall cooperate reasonably with the Company in the defense or
prosecution of any claims or actions then in existence or that may be brought or
threatened in the future against or on behalf of the Company, including any
claims or actions against its officers, directors, agents and employees. The
Employee’s cooperation in connection with such matters, actions, and claims
shall include, without limitation, being available (at mutually agreeable times
and locations, which agreement shall not be unreasonably withheld by the
Employee, and without unreasonably interfering with her other professional
obligations) to meet with the Company and its legal or other designated
advisors, regarding any matters in which he has been involved; to prepare for
any proceeding (including, without limitation, depositions, consultation,
discovery, or trial); to provide truthful affidavits; to assist with any audit,
inspection, proceeding, or other inquiry; and to act as a witness to provide
truthful testimony in connection with any litigation or other legal proceeding
affecting the Company. The Employee’s cooperation shall be provided at mutually
convenient times and in a mutually convenient manner. The Company shall
reimburse the Employee’s reasonable expenses incurred under this Section 6.10,
including without limitation, any attorneys’ fees incurred in connection with
such cooperation.


10

--------------------------------------------------------------------------------





6.11The obligations of the Employee under this Section 6 shall survive
termination of this Agreement to the extent provided in each sub-section.
Further, the provisions of this Section 6 shall continue to apply with full
force and effect should the Employee transfer to or otherwise become employed by
any Company entity, or be promoted or reassigned to positions other than that
held by the Employee as of the Effective Date of this Agreement. The Company
shall have the right to communicate the Employee’s ongoing obligations hereunder
to any entity or individual with whom the Employee becomes employed by or
otherwise engaged following termination of employment with BrightSphere.
7.ADDITIONAL CONSIDERATION
7.1In the event of either (i) a Change of Control (as defined in the Equity
Plan) of the Company or (ii) any transaction or series of transactions resulting
in the sale (in full or in partial), transfer, carve-out, spin-off, liquidation,
dissolution, wind up or other disposition of a substantial majority of the
Company’s business(1), in each case during the Term or within twelve (12) months
following a termination of employment by the Company without Cause or by the
Employee with Good Reason, Employee shall receive a one-time payment of $850,000
(the “Additional Consideration”) to reflect the extraordinary time commitment
anticipated in such an event, such payment to be made within thirty (30) days of
the triggering event giving rise to the Additional Consideration. For the
avoidance of doubt, if the Employee receives the full payment pursuant to this
clause, this clause shall immediately terminate following such payment and the
Employee shall no longer be eligible to receive a payment hereunder. It is the
intention of the parties that the Employee will only be eligible to receive an
aggregate amount of $850,000 pursuant to this clause. For the avoidance of
doubt, the obligation to pay the Additional Consideration shall be a joint and
several obligation of BrightSphere and each entity included in the definition of
‘Company” in Section 1.1 above.
8.GENERAL
8.1This Agreement shall be deemed to have been made in the Commonwealth of
Massachusetts, shall take effect as an instrument under seal, and the validity,
interpretation and performance of this Agreement shall be governed by, and
construed in accordance with, the internal law of Commonwealth of Massachusetts,
without giving effect to conflict of law principles. Both parties also agree
that any action, demand, claim or counterclaim relating to the Employee’s
employment, any termination of employment and/or the terms and provisions of
this Agreement or to its alleged breach by either party, shall be commenced in
Massachusetts as set forth in Section 9 below. Both parties further acknowledge
that venue shall exclusively lie in Massachusetts and that material witnesses
and documents may be located in Massachusetts.
8.1The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. This Agreement contains the entire agreement of the parties relating
to the subject matter hereof and supersedes all oral or written employment,
consulting, change of control or similar agreements between the Employee, on the
one hand, and the Company, on the other hand, except as otherwise set forth
herein. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.




______________________
(1) “substantial majority of the Company’s business” shall mean at least 80% of
the Company’s operating businesses or Affiliates (as defined and reported in the
Company’s 10-K filing for the period ended December 31, 2019)


11

--------------------------------------------------------------------------------





This Agreement is binding upon and inures to the benefit of both parties and
their respective successors and assigns, including any corporation with which or
into which the Company may be merged or which may succeed to its assets or
business, although the obligations of the Employee are personal and may be
performed only by her.
8.2The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. This Agreement contains the entire agreement of the parties relating
to the subject matter hereof and supersedes all oral or written employment,
consulting, change of control or similar agreements between the Employee, on the
one hand, and the Company, on the other hand, except as otherwise set forth
herein. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives. This Agreement is binding upon and inures to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which may
succeed to its assets or business, although the obligations of the Employee are
personal and may be performed only by her.


8.3All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by overnight carrier, registered
or certified mail, return receipt requested, postage prepaid, or via electronic
mail addressed as follows:
If to the Employee:
Christina Wiater

At the notice address most recently maintained on file with the Company’s Human
Resource department


If to the Company:
BrightSphere Inc.

200 Clarendon Street, 53rd Floor
Boston, Massachusetts 02116
Attn: Chief Legal Officer


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when delivered to the addressee.
8.4The Company shall indemnify the Employee to the full extent permitted by
applicable law and shall maintain reasonable insurance coverage (including but
not limited to directors’ and officers’ liability insurance coverage) with
respect to the Employee’s performance of her duties and responsibilities.
8.5All payments under this Agreement shall be made subject to applicable tax
withholding, and the Company shall withhold from any payments under this
Agreement all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. The Employee
shall bear all expense of, and be solely responsible for, all federal, state and
local taxes due with respect to any payment received under this Agreement.
8.6In the event of a change in ownership or control of the Company under Section
280G of the Code, if it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of section 280G(b)(2) of the
Code) to or for the benefit of the Employee, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the aggregate present value of the
Payments under this Agreement shall be reduced (but not below zero) to the
Reduced


12

--------------------------------------------------------------------------------





Amount (defined below) if and only if the Accounting Firm (described below)
determines that the reduction will provide the Employee with a greater net
after-tax benefit than would no reduction. No reduction shall be made unless the
reduction would provide the Employee with a greater net after-tax benefit. The
determinations under this Section 8.6 shall be made as follows:
(A)The “Reduced Amount” shall be an amount expressed in present value which
maximizes the aggregate present value of Payments under this Agreement without
causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with Section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
(B)Payments under this Agreement shall be reduced on a nondiscretionary basis in
such a way as to minimize the reduction in the economic value deliverable to the
Employee. Where more than one Payment has the same value for this purpose and
they are payable at different times, they will be reduced on a pro rata basis.
Only amounts payable under this Agreement shall be reduced pursuant to this
Section 8.6.
(C)All determinations to be made under this Section 8.6 shall be made by an
independent certified public accounting firm selected by the Company and agreed
to by the Employee immediately prior to the change-in-ownership or -control
transaction (the “Accounting Firm”). The Accounting Firm shall provide its
determinations and any supporting calculations both to the Company and the
Employee within ten (10) days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and the Employee. All of the
fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section 8.6 shall be borne solely by the Company.
8.7The Employee’s or the Company’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Employee
or the Company may have hereunder shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.
9.ARBITRATION
(A)Except as provided herein, any and all disputes that arise out of or relate
to the terms of this Agreement shall be resolved through final and binding
arbitration. SUCH ARBITRATION SHALL BE IN LIEU OF ANY TRIAL BEFORE A JUDGE
AND/OR JURY, AND THE EXECUTIVE AND THE COMPANY EXPRESSLY WAIVE ALL RIGHTS TO
HAVE SUCH DISPUTES RESOLVED VIA TRIAL BEFORE A JUDGE AND/OR JURY. Such disputes
shall include, without limitation, claims for breach of contract or of the
covenant of good faith and fair dealing, claims of discrimination, and claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
Employee’s employment with the Company or its termination. The only claims not
covered by this requirement to arbitrate disputes, which shall instead be
resolved pursuant to applicable law in a court of competent jurisdiction based
in Massachusetts, are: (i) claims for benefits under the unemployment insurance
benefits; (ii) claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policy or fund; (iii) claims under the
National Labor Relations Act; (iv) claims brought by the Company for alleged
violations of Section 6 of this Agreement; and (v) claims that may not be
arbitrated as a matter of law.


13

--------------------------------------------------------------------------------





(B)Arbitration will be conducted by and before JAMS in Boston, Massachusetts in
accordance with the JAMS Employment Arbitration Rules and Procedures (the “JAMS
Rules”). To the extent that anything in this arbitration section conflicts with
any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern.
(C)During the course of arbitration, the Company will bear the cost of the
arbitrator’s fee. The arbitrator will not have authority to award attorneys’
fees unless a statute or contract at issue in the dispute authorizes the award
of attorneys’ fees to the prevailing party. In such case, the arbitrator shall
have the authority to make an award of attorneys’ fees as required or permitted
by the applicable statute or contract.
(D)The arbitrator shall issue a written award that sets forth the essential
findings of fact and conclusions of law on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or disputes. The arbitrator’s award shall be
subject to correction, confirmation, or vacation, as provided by applicable law
setting forth the standard of judicial review of arbitration awards. Judgment
upon the arbitrator’s award may be entered in any court having jurisdiction
thereof.
10.SECTION 409A COMPLIANCE
(A)General. It is intended that compensation paid or delivered to the Employee
pursuant to this Agreement is either paid in compliance with, or is exempt from,
Section 409A of the Code and the regulations promulgated thereunder (“Section
409A”). If the Employee notifies the Company (with specificity as to the reason
therefor) that he believes that any provision of this Agreement (or of any award
of compensation, including equity compensation or benefits) would cause him to
incur any additional tax or interest under Section 409A and the Company concurs
with such belief or the Company independently makes such determination, the
Company shall, after consultation with the Employee, to the extent legally
permitted and to the extent it is possible to timely reform the provision to
avoid taxation under Section 409A, reform such provision to attempt to comply
with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A. To the extent that any
provision hereof is modified in order to comply with or be exempt from Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
both the Employee and the Company of the applicable provision without violating
the provisions of Section 409A but in any case Employee hereby agrees that all
personal income taxes on her compensation under this Agreement and all penalties
and interest with respect to such personal income taxes, if any, are her own
responsibility. In no event shall the Company have any liability relating to the
failure or alleged failure of any payment or benefit under this Agreement to
comply with, or be exempt from, the requirements of Section 409A, or any similar
Treasury regulations or IRS rules or regulations that replace or supersede
Treasury Regulation Section 1.409A after the Effective Date and that relate to
the same or similar subject matter as Treasury Regulation Section 1.409A.
(B)Amounts Payable On Account of Termination: To the extent necessary to comply
with Section 409A, for the purposes of determining when amounts subject to
Section 409A that are payable upon Employee’s termination of employment under
this Agreement will be paid, “termination of employment” or words of similar
import, as used in this Agreement, shall be construed as the date that Employee
first incurs a “separation from service” within the meaning of Section 409A.


14

--------------------------------------------------------------------------------





(C)Reimbursement: Any taxable reimbursement of business or other expenses as
specified under this Agreement shall be subject to the following conditions: (A)
the expenses eligible for reimbursement in one taxable year shall not affect the
expenses eligible for reimbursement in any other taxable year; (B) the
reimbursement of an eligible expense shall be made no later than the end of the
year after the year in which such expense was incurred; (C) the right to
reimbursement shall not be subject to liquidation or exchange for another
benefit; and (D) in accordance with the policies, practices and procedures of
the Company.
(D)Specified Employees: If the Employee is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Section
409A(a)(2)(B) of the Code, then with regard to any payment that is considered
deferred compensation subject to Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made, or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service”, and (ii) the date of
the Employee’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Employee in a lump
sum, with interest thereon calculated at the long-term applicable federal rate
(annual compounding) under Section 1274(d) of the Code in effect on the date of
termination of employment, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.
(E)Interpretative Rules: In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
11.ACKNOWLEDGMENTS
The Employee acknowledges that: (i) the Employee received this Agreement at
least ten (10) business days prior to the date on which Section 6.2 is to be
effective; (ii) the Employee has the right to consult with counsel prior to
signing this Agreement; and (iii) the Employee has had a full and adequate
opportunity to read, understand and discuss with the Employee’s advisors,
including legal counsel, the terms and conditions contained in this Agreement
prior to signing hereunder.




15

--------------------------------------------------------------------------------







IN WITNESS WHEREOF this Agreement has been executed as of May 8, 2020.
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
/s/ Christina Wiater
 
 
Christina Wiater
 
 
 
 
 
BRIGHTSPHERE INC.
 
 
 
 
 
 
 
 
/s/ Suren Rana
 
 
By: Suren Rana
 
 
Its: President and CEO







16